Case: 20-10731      Document: 00515931866         Page: 1    Date Filed: 07/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     July 9, 2021
                                   No. 20-10731                    Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Benny Dennis,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                             USDC No. 7:17-CV-2


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Benny Dennis, federal prisoner number # 48551-177, applies for a
   certificate of appealability (COA) following the district court’s denial of his
   28 U.S.C. § 2255 motion, wherein he sought to challenge his conviction on
   one count of possession with intent to distribute methamphetamine. Dennis
   argues that his guilty plea was not knowingly and voluntarily entered due to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10731      Document: 00515931866           Page: 2    Date Filed: 07/09/2021




                                     No. 20-10731


   ineffective assistance of counsel, and that the district court failed to hold an
   evidentiary hearing.
          To obtain a COA, a defendant must first make “a substantial showing
   of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as
   here, the district court denies a COA on the merits, the movant must
   demonstrate that “reasonable jurists would find the district court’s
   assessment of the constitutional claims debatable or wrong.” Slack v.
   McDaniel, 529 U.S. 473, 484 (2000). Dennis has made no such showing.
   Accordingly, his motion for a COA is DENIED. Dennis’s motion for the
   appointment of counsel is also DENIED.
          As Dennis fails to make the required showing for a COA on his
   constitutional claim, “we have no power to say anything about his request for
   an evidentiary hearing.” United States v. Davis, 971 F.3d 524, 534-35 (5th
   Cir. 2020), petition for cert. filed (U.S. Mar. 18, 2021) (No. 20-7553).




                                          2